DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.          MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
             The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
 A title has been amended as – INFORMATION PROCESSING SYSTEM AND CONTROL METHOD TO EXECUTE A FUNCTION OF PRINTER USING LOCAL AUTHENTICATION INFORMATION ASSOCIATED WITH THE FUNCTION ON CLIENT DEVICE LOGGING INTO CLOUD SERVER --

(End of amendment)

Allowable Subject Matter
4.         Claims 1-20 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
             The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a display generation unit configured to display as a first display on a client device the information about the function of the multi-user device and display as a second display on the client device a plurality of pieces of local user authentication information in order to allow a user to select one piece of local user authentication information from among the plurality of pieces of local user authentication information, wherein the plurality of pieces of local user authentication information displayed on the second display are managed by the first management unit in association with the information about the function selected on the first display; -2-Amendment for Application No.: 16/920177 Attorney Docket: 10174727US02an acceptance unit configured to accept a selection of the function of the multi-user device on the first display and a selection of the local user authentication information on the second display; and a first transmission unit with which the cloud system transmits to the multi-user device at least the local user authentication information accepted by the acceptance unit and the information about the function accepted by the acceptance unit, wherein, when a first function is selected on the first display, first local user authentication information that is associated with the first function is displayed in the second display, but second local user authentication information that is not associated with the first function is not displayed in the second display”, in combination with all other limitations as claimed in independent claim 1.
              The independent claim 19 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “displaying as a first display on a client device the information about the function of the multi-user device and display as a second display on the client device the plurality of pieces of local user authentication information in order to allow a user to select one piece of local user authentication information from among the plurality of pieces of local user authentication information, wherein the plurality of pieces of local user authentication information displayed on the second display are managed by the first management unit in association with the information about the function selected on the first display;-8-Amendment for Application No.: 16/920177 Attorney Docket: 10174727US02 accepting, at an acceptance unit, a selection of the function of the multi- user device on the first display and a selection of the local user authentication information on the second display; and causing the cloud system to transmit to the multi-user device at least the local user authentication information accepted by the acceptance unit and the information about the function accepted by the acceptance unit, wherein, when a first function is selected on the first display, first local user authentication information that is associated with the first function is displayed in the second display, but second local user authentication information that is not associated with the first function is not displayed in the second display”, in combination with all other limitations as claimed in independent claim 19.
             The independent claim 20 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “displaying as a first display on a client device the plurality of pieces of local user authentication information in order to allow a user to select one piece of local user authentication information from among the plurality of pieces of local user authentication information, and display as a second display on the client device the information about the function of the multi-user device managed by the first management unit in association with the local user authentication information selected on the first display; accepting a selection of the local user authentication on the first display and accept a selection of the function of the multi-user device on the second display; and causing the cloud system to transmit to the multi-user device at least the local user authentication information accepted by the acceptance unit and the information about the function accepted by the accepting, -9-Amendment for Application No.: 16/920177 Attorney Docket: 10174727US02 wherein, when first local user authentication information is selected on the first display, information about first function that is associated with the first local user authentication information is displayed in the second display, however, when second local user authentication information is selected on the first display, the information about the first function that is not associated with the second local user authentication information is not displayed on the second display”, in combination with all other limitations as claimed in independent claim 20.

             The dependent claims 2-14, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
             The dependent claims 16-18, depend either directly or indirectly from claim 15, and are therefore allowable for at least the same reasons as claim 15.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2011/0242598              c. US Patent 9,749,480
            b. US Pub 2012/0092718              d. US Pub 2012/0099127
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674